DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
2.	The amendment filed on 09/29/2022 has been entered into this application. New claim 21 has been added.

Continued Examination under 37 CFR 1.114

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/29/2022 has been entered.

CLAIM INTERPRETATION

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


5.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“an evaluation unit” in claims 1 and 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Specifically, Claim 20 recites “a telescoping sample probe having a first probe section movable relative to a second probe section to change a length of the telescoping sample probe, the first probe section including an inlet”.

Examiner acknowledges that the instant specification discloses telescoping sample probe (Pg. Pub., Par. [0043, 0081] and Claim 13). However, the specification does not explain in clear and concise terms by which probe having a first probe section movable relative to a second probe section to change a length of the telescoping sample probe, the first probe section including an inlet. As such, the disclosure of the instant specification is not sufficient to support an apparatus where probe having a first probe section movable relative to a second probe section to change a length of the telescoping sample probe, the first probe section including an inlet and further clarification is required.
 
9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 20, recites “a telescoping sample probe having a first probe section movable relative to a second probe section to change a length of the telescoping sample probe, the first probe section including an inlet”. But it is not clear how first and second sections are movable to change the length and the first section includes an inlet.

Examiner acknowledges that the instant specification discloses telescoping sample probe (Pg. Pub., Par. [0043, 0081] and Claim 13). However, the specification does not explain in clear and concise terms how probe having a first probe section movable relative to a second probe section to change a length of the telescoping sample probe, the first probe section including an inlet. As such, the disclosure of the instant specification is not sufficient to support an apparatus where probe having a first probe section movable relative to a second probe section to change a length of the telescoping sample probe, the first probe section including an inlet and further clarification is required.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. 2006/0119851 A1 by Bounaix (hereinafter Bounaix).
Regarding Claim 14, Bounaix teaches a portable optical spectroscopy method for measurement of species concentration, number density, or column density (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim), the method comprising the steps of: 
holding a portable optical spectroscopy device in an area to be measured (Fig. 1, Title, Par. [0004, 0035]), said portable optical spectroscopy device being a device according to claim 1 density (See Claim 1 rejection); 
emitting light from the light source of the portable optical spectroscopy device through the measuring chamber of the device (See Claim 1 rejection); 
receiving light via the first optical detector and the at least one second optical detector of the device (See Claim 1 rejection); and 
evaluating a signal characteristic output by the first optical detector and the at least one second optical detector of the device (See Claim 1 rejection); 
wherein the device has a plurality of operational modes measuring a same absorption feature or different absorption features of the species, and wherein said device switches between modes depending on measured absorbance (Par. [0002]: The rate of absorption of the light beam is used as an indicator of the level of concentration of the gas in the sample, [0035]: low-level concentrations of a selected gas, [0049]: tunable laser diode absorption spectroscopy, [0053]: The system can be adapted to detect different selected gases by changing out the laser diode to one that produces the frequency of light most readily absorbed by the gas of interest, [0057]: laser beam 12 that varies in frequency over a selected bandwidth. Each current pulse produces light that varies in frequency above and below the frequency that undergoes the greatest absorption of the specific gas the instrument is designed to detect. Thus teaches the limitations).  

Regarding Claim 15, Bounaix teaches wherein: 
a first operational mode is selected from the group consisting of wavelength modulation spectroscopy, frequency modulation spectroscopy, two-tone frequency modulation spectroscopy, cavity ringdown spectroscopy, and rapid-scan direct absorption spectroscopy (Par. [0057], i.e. the modulation); 
a second operational mode determines absorbance from a measurement of width of the absorption feature (Par. [0057]: bandwidth, i.e. the width); 
a third operational mode comprises direct absorption spectroscopy (Par. [0002]: methane, directly absorbed by methane); 
a fourth operational mode determines absorbance from a measurement of width of the absorption feature (Par. [0057]) performed by the first optical detector (Fig. 1 @ 64, Par. [0056]) and the at least one second optical detector (Fig. 1 @ 52, Par. [0056]); and 
a fifth operational mode determines absorbance from a measurement of width of the at least one absorption feature at different wavelengths tuned to different absorption lines of a species to be detected in the gas sample (Par. [0049, 0057]).  
	
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 1, 6, 8-13, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2006/0119851 A1 by Bounaix (hereinafter Bounaix) in view of US Patent Pub. No. 2011/0299084 A1 by Feitisch et al (hereinafter Feitisch).

Regarding Claim 1, Bounaix teaches a portable optical spectroscopy device (Fig. 1, Title, Par. [0004, 0035]) for analyzing a gas sample and/or for measurement of species concentration, number density, or column density (Fig. 1 @ 10, Abstract, Par. [0046, 0049]), the device comprising the following: 
a measuring chamber with the gas sample to be analyzed (Fig. 1 @ 10, Abstract, Par. [0046, 0049]); 
a light source with at least one laser diode (Fig. 1 @ 14, Abstract, Par. [0047-0048]) for emitting a light beam along a light path (Fig. 1 @ 12, Abstract, Par. [0047, 0049]) running through the measuring chamber at least in certain regions (Fig. 1 @ 10, Abstract, Par. [0049]), wherein the at least one laser diode of the light source (Fig. 1 @ 14, Abstract, Par. [0047-0048]) is a semiconductor laser diode (Par. [0005]); 
control circuitry configured to modulate a wavelength of the light beam emitted by the light source (Par. [0057], i.e. the modulation); 
an optical detector device having a first optical detector (Fig. 1 @ 64, Par. [0056]) and at least one second optical detector (Fig. 1 @ 52, Par. [0056]), the first and the at least one second optical detector being arranged with respect to the laser diode (Fig. 1 @ 14, 64, 52, Par. [0056]) such that with the first optical detector (Fig. 1 @ 64, Par. [0056]) at least a part of the light emitted by the laser diode (Fig. 1 @ 14, Abstract, Par. [0047-0048]) is detected after the light has passed through the measuring chamber (Fig. 1 @ 10, Abstract, Par. [0046, 0049]) m-times (Par. [0056]: when beam 12A strikes second mirror 46 a small portion of the intensity of the beam passes through the mirror even though no aperture or window is provided since most mirrored surfaces are not 100% reflective. The portion of light beam 12A that passes through second mirror 46 provides a second exit beam 62 that engages a third photo detector 64 thus teaches m-times), and at least a part of the light emitted by the laser diode (Fig. 1 @ 14, Abstract, Par. [0047-0048]) is detected with the at least one second optical detector (Fig. 1 @ 52, Par. [0056]) after the light has passed through the measuring chamber n-times (Par. [0052]: Beam 12A is reflected sequentially between mirrors 44 and 46 a number of times before exiting second mirror 46 through a small aperture 48. The exit beam 50 impinges on a second photo detector 52, [0056]: beam 12A within cell 10 encounters second mirror 46 most of the beam intensity is reflected back towards first mirror 44 and subsequently repeatedly reflected between first mirror 44 and second mirror 46 to finally pass out through second window 48 to form exit beam 50 thus teaches n-times), where n > m applies (Par, [0052, 0056], teaches n > m); and 
an evaluation unit (Fig. 1 @ 42, Par. [0052]) for evaluating a signal characteristic (Par. [0053-0056, 0058]) output by the first optical detector (Fig. 1 @ 64, Par. [0056]) and/or a signal characteristic output by the at least one second optical detector (Fig. 1 @ 52, Par. [0056]), but does not explicitly teach:
wherein a reference cell is provided in which at least one species is contained which is to be detected in the gas sample to be analyzed, wherein the reference cell is positioned such that at least a part of the light emitted by the laser diode passes through the reference cell after the part of the light has passed only once through the measuring chamber and before the light is detected by the first optical detector, and wherein the reference cell is arranged between the measurement chamber and the first optical detector such that only a portion of the light emitted by the light source passes through the reference cell. 
However, Feitisch teaches wherein a reference cell (Fig. 1A @ 114, Par. [0042]) is provided in which at least one species is contained which is to be detected in the gas sample to be analyzed (Abstract, Par. [0009, 0042]), wherein the reference cell (Fig. 1A @ 114, Par. [0042]) is positioned such that at least a part of the light emitted by the laser diode (Fig. 1A @ 102, Par. [0042]) passes through the reference cell (Fig. 1A @ 114, Par. [0042]) and before the light is detected by the first optical detector (Fig. 1A @ 106, Par. [0042]), and wherein the reference cell (Fig. 1A @ 114, Par. [0042]) is arranged such that only a portion of the light emitted by the light source (Fig. 1A @ 102, Par. [0042]) passes through the reference cell (Fig. 1A @ 114, Par. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bounaix by Feitisch as taught above such that above limitations are accomplished in order to provide a validation and measurement cell in line such that it measures a trace gas concentration or a zero gas concentration in the sample measurement cell while simultaneously passing through the trace gas concentration in the validation cell (Feitisch, Par. [0039]) to derive the trace gas concentration in the sample measurement cell (Feitisch, Par. [0040]).

Still lacking limitation such as: light emitted by the laser diode passes through the reference cell after the part of the light has passed only once through the measuring chamber and wherein the reference cell is arranged between the measurement chamber and the first optical detector.

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations in order to obtain  a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

	Note: Validation cell 114 (Fig. 1 @ 114, i.e. the reference cell) of Feitisch can be placed between detector 106 and measurement cell 112 (Feitisch , Fig. 1A @ 114, 112, 106) by simply rearranging the parts. After the modification Validation cell 114 (Fig. 1 @ 114, i.e. the reference cell) of Feitisch can be placed between detector 64 and measurement cell 10 of Bounaix (Bounaix , Fig. 1 @ 10, 64).

Regarding Claim 6, Bounaix teaches wherein the at least one laser diode is adapted to selectively emit light in a first frequency spectrum or light in at least one second frequency spectrum, wherein the first frequency spectrum is matched to a first absorption line of a species to be detected in the gas sample to be analyzed, and wherein the second frequency spectrum is matched to a second absorption line of the species, wherein the first absorption line is stronger than the second absorption line (Par. [0002]: The rate of absorption of the light beam is used as an indicator of the level of concentration of the gas in the sample, [0035]: low-level concentrations of a selected gas, [0049]: tunable laser diode absorption spectroscopy, [0053], [0057]: laser beam 12 that varies in frequency over a selected bandwidth. Each current pulse produces light that varies in frequency above and below the frequency that undergoes the greatest absorption of the specific gas the instrument is designed to detect. Thus teaches the limitations).

Regarding Claim 8, Bounaix teaches wherein the at least one laser diode (Fig. 1 @ 14, Abstract, Par. [0047-0048]) is arranged at a first end region of the measuring chamber (Fig. 1 @ 10, Abstract, Par. [0046, 0049]), and the first optical detector (Fig. 1 @ 64, Par. [0056]) is arranged at an opposite second end region of the measuring chamber (Fig. 1 @ 10, Abstract, Par. [0046, 0049]) such that at least a part of the light emitted by the laser diode (Fig. 1 @ 12, Abstract, Par. [0047, 0049]) can be detected by the first optical detector (Fig. 1 @ 64, Par. [0056]) after the light has passed exactly once (Par. [0056]: However, when beam 12A strikes second mirror 46 a small portion of the intensity of the beam passes through the mirror even though no aperture or window is provided since most mirrored surfaces are not 100% reflective. The portion of light beam 12A that passes through second mirror 46 provides a second exit beam 62 that engages a third photo detector 64 thus teaches passed exactly once) along the light path through the measuring chamber (Fig. 1 @ 10, Abstract, Par. [0046, 0049]), and wherein the at least one second optical detector (Fig. 1 @ 52, Par. [0056]) is arranged such that its receiving axis runs parallel to a receiving axis (both receiving axis are parallel) of the first optical detector (Fig. 1 @ 64, Par. [0056]).  
Regarding Claim 9, Bounaix teaches wherein a reflector (Fig. 1 @ 46, Par. [0056]) is provided at least at the second end region of the measuring chamber for reflecting a portion of the light emitted by the laser diode after it has passed exactly once through the measuring chamber (See Claim 8 rejection).  

Regarding Claim 10, Bounaix teaches wherein the first optical detector (Fig. 1 @ 64, Par. [0056]) is arranged behind the reflector (Fig. 1 @ 46, Par. [0056]) with respect to an emission direction of the laser diode (Fig. 1 @ 12, 62, Par. [0056]) and adapted to detect at least a part of the light not reflected (Par. [0056]: However, when beam 12A strikes second mirror 46 a small portion of the intensity of the beam passes through the mirror even though no aperture or window is provided since most mirrored surfaces are not 100% reflective. The portion of light beam 12A that passes through second mirror 46 provides a second exit beam 62 that engages a third photo detector 64 thus teaches at least a part of the light not reflected) by the reflector (Fig. 1 @ 46, Par. [0056]).  

Regarding Claim 11, Bounaix teaches wherein an additional reflector (Fig. 1 @ 44, Par. [0056]) is arranged at the first end region of the measuring chamber (Fig. 1 @ 10, Abstract, Par. [0046, 0049]) which interacts with the reflector (Fig. 1 @ 46, Par. [0056]) arranged at the second end region of the measuring chamber (Fig. 1 @ 10, Abstract, Par. [0046, 0049]) such that at least a part of the light emitted by the laser diode (Fig. 1 @ 12, Abstract, Par. [0047, 0049]) passes several times (Par. [0056]) through the measuring chamber (Fig. 1 @ 10, Abstract, Par. [0046, 0049]) until it is detected by the at least one second detector (Fig. 1 @ 52, Par. [0056]).  
Regarding Claim 12, Bounaix teaches wherein the device is handheld and configured as a portable optical spectroscopy apparatus for measurement of gas concentration, and wherein the device can be held with a single hand (Fig. 1, Title, Abstract, Par. [0004, 0035]).  

Regarding Claim 13 Bounaix teaches further comprising a pump (Abstract) that continuously pumps the gas to be analyzed through the measuring chamber (Abstract. Also see Claim 1 rejection); and/or 
further comprising a telescoping sample probe; and/or 
further comprising a rigid probe for measurement of underground gas concentrations.  

Regarding Claim 16, Bounaix teaches wherein the laser diode is a vertical- cavity surface-emitting laser diode (Par. [0005]). 

Regarding Claim 17, Bounaix teaches wherein the species to be detected in the gas sample to be analyzed is methane gas (Par. [0002]).  
 
Regarding Claim 18, Bounaix teaches wherein the wavelength of the light beam emitted by the light source is controllably modulated by periodic oscillation of current applied to the laser diode by the control circuitry (Par. [0057-0058], Claim 24, i.e. the modulation, inherently teaches control circuitry).

Regarding Claim 21, Bounaix as modified by Feitisch teaches further comprising:
a mirror (Bounaix, Fig. 1 @ 46) disposed between the light source (Bounaix, Fig. 1 @ 14) and the reference cell (Feitisch, Fig. 1A @ 114, Par. [0042]), the mirror formed as a partially transmissive reflector such that the at least a part of the light emitted by the laser diode (Bounaix, Fig. 1 @ 14) that passes through the reference cell (Feitisch, Fig. 1A @ 114, Par. [0042]) after the part of the light has passed only once through the measuring chamber (Bounaix, Fig. 1 @ 10) and before the light is detected by the first optical detector (Bounaix, Fig. 1 @ 64) passes through the mirror (Bounaix, Fig. 1 @ 46) prior to entering the reference cell (Feitisch, Fig. 1A @ 114, Par. [0042]) (Also see Claim 1 rejection).

	Note: Validation cell 114 (Fig. 1 @ 114, i.e. the reference cell) of Feitisch can be placed between detector 106 and measurement cell 112 (Feitisch , Fig. 1A @ 114, 112, 106) by simply rearranging the parts. After the modification Validation cell 114 (Fig. 1 @ 114, i.e. the reference cell) of Feitisch can be placed between detector 64 and measurement cell 10 of Bounaix (Bounaix , Fig. 1 @ 10, 64).


14.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bounaix in view of Feitisch as applied to Claim 1 above and further in view of US Patent Pub. No. 2010/0140478 A1 by Wilson et al (hereinafter Wilson).
 
Regarding Claim 2, Bounaix teaches wherein the device (See Claim 1 rejection) but does not explicitly teach comprises an internal power source certified for use in potentially explosive atmospheres, said internal power source having at least one rechargeable battery and a battery enclosure for use in a hazardous area, said at least one rechargeable battery comprising a 3.65 V high energy lithium-ion cell and a protective cover in order to cover positive and negative terminals of the lithium-ion cell; and/or 
wherein the device comprises a power circuit with intrinsic safety technology for safe operation of the electrical equipment of the device in hazardous areas by limiting the energy, electrical and thermal, available for ignition. 

However, Wilson teaches an internal power source certified for use in potentially explosive atmospheres, said internal power source having at least one rechargeable battery and a battery enclosure for use in a hazardous area, said at least one rechargeable battery comprising a 3.65 V high energy lithium-ion cell and a protective cover in order to cover positive and negative terminals of the lithium-ion cell (Par. [0085]); and/or 
wherein the device comprises a power circuit with intrinsic safety technology for safe operation of the electrical equipment of the device in hazardous areas by limiting the energy, electrical and thermal, available for ignition (Par. [0085]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bounaix as modified by Feitisch by Wilson as taught above such that an internal power source certified for use in potentially explosive atmospheres, said internal power source having at least one rechargeable battery and a battery enclosure for use in a hazardous area, said at least one rechargeable battery comprising a 3.65 V high energy lithium-ion cell and a protective cover in order to cover positive and negative terminals of the lithium-ion cell; and/or wherein the device comprises a power circuit with intrinsic safety technology for safe operation of the electrical equipment of the device in hazardous areas by limiting the energy, electrical and thermal, available for ignition is accomplished in order to provide potability and safety for the user can breathe safely within the environment. (Par. [0085]).

15.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bounaix in view of Feitisch as applied to Claim 1 above and further in view of US Patent No. 7710568 B1 by Paige et al (hereinafter Paige).

Regarding Claim 3, Bounaix teaches wherein the evaluation unit comprises: 
signal-processing electronics (Fig. 1 @ 56, 68, 58, 70, form the signal-processing electronics, Par. [0052]) for acquiring data from the first (Fig. 1 @ 64, Par. [0056]) and the at least one second optical detector (Fig. 1 @ 52, Par. [0056]) and for establishing linelocking and a comparative signal source (Par. [0055]) of at least one absorption feature (Par. [0053]: methane); and 
a microcontroller (Fig. 1 @ 42, Par. [0052]) receiving said data from said signal-processing electronics (Fig. 1 @ 56, 68, 58, 70, form the signal-processing electronics, Par. [0052]), and wherein the device additionally comprises: 
a display (Claim 21: display) for displaying said data (Claim 21: gas concentration) from said microcontroller (Fig. 1 @ 42, Par. [0052]), wherein said display (Claim 21: display) and data in PPM, percent LEL and percent gas (Par. [0055-0056]) but does not explicitly teach can switch between displaying said data; 
alarms controlled by said microcontroller; and/or 
a user button for inputting options and modes.  

However, Paige teaches wherein said display can switch between displaying said data in PPM, percent LEL and percent gas (Claim 7);
alarms controlled by said microcontroller (Claim 8); and/or 
a user button for inputting options and modes (Claim 10).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bounaix as modified by Feitisch by Paige as taught above such that above limitations are accomplished in order to realize and attain the result by means of the instrumentalities and combinations particularly pointed out (Paige, Col 3, line 20-23) to obtain a predictable result.

16.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bounaix in view of Feitisch as applied to Claim 1 above and further in view of US Patent Pub. No. 2013/0321815 A1 by Otera (hereinafter Otera).

Regarding Claim 5, Bounaix teaches wherein the first optical detector and/or the at least one second optical detector for detection of the light emitted by the laser diode or for direct detection of the light emitted by the laser diode and the evaluation unit (See Claim 1 rejection); but does not explicitly teach harmonic detection; 
at least one phase detector for a phase-locked loop circuit allocated to the first optical detector and/or the at least one second optical detector.  

However, Otera teaches harmonic detection (Par. [0019, 0047]); 
at least one phase detector (Fig. 2 @ 22, Par. [0034]) for a phase-locked loop circuit allocated to the first optical detector and/or the at least one second optical detector (Fig. 2 @ 8, Par. [0034]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bounaix as modified by Feitisch by Otera as taught above such that wherein the first optical detector and/or the at least one second optical detector are/is selectively operable for harmonic detection of the light emitted by the laser diode or for direct detection of the light emitted by the laser diode for high sensitivity (Otera, Par. [0003]) and wherein the evaluation unit comprises at least one phase detector for a phase-locked loop circuit allocated to the first optical detector and/or the at least one second optical detector are accomplished in order to extract a signal that is in synchrony with the phase and frequency of the reference signal (Otera, Par. [0034]).

Regarding Claim 7 Bounaix teaches wherein the evaluation unit (Fig. 1 @ 42, Par. [0052]) is operable: 
in a first operating mode, in which the at least one second optical detector (Fig. 1 @ 52, Par. [0056]) is operated for the detection of the light emitted by the laser diode (Fig. 1 @ 14, Abstract, Par. [0047-0048]) and a signal path (Fig. 1 @ 54, Par. [0052]) recorded by the at least one second optical detector is evaluated (Par. [0053-0056, 0058]); 
in a second operating mode, in which the at least one second optical detector (Fig. 1 @ 52, Par. [0056]) is operated for the detection of the light emitted by the laser diode (Fig. 1 @ 14, Abstract, Par. [0047-0048]) and the signal path recorded by the at least one second optical detector is evaluated (Par. [0053-0056, 0058]); 
in a third operating mode, in which the first optical detector (Fig. 1 @ 64, Par. [0056]) is operated for the detection of the light emitted by the laser diode (Fig. 1 @ 14, Abstract, Par. [0047-0048]) and a signal path recorded by the first optical detector is evaluated (Par. [0053-0056, 0058]); and 
in a fourth operating mode in which the at least one laser diode (Fig. 1 @ 14, Abstract, Par. [0047-0048]) is driven in such a way that light emits in a frequency spectrum which is tuned to a selected absorption line of a species to be detected in the gas sample to be analyzed (Par. [0002, 0049, 0057]), wherein 
the selected absorption line is weaker than an absorption line, onto which the frequency spectrum of the light emitted by the at least one laser diode is in the first to third operating mode (Par. [0002]: The rate of absorption of the light beam is used as an indicator of the level of concentration of the gas in the sample, [0035]: low-level concentrations of a selected gas, [0049]: tunable laser diode absorption spectroscopy, [0053], [0057]: laser beam 12 that varies in frequency over a selected bandwidth. Each current pulse produces light that varies in frequency above and below the frequency that undergoes the greatest absorption of the specific gas the instrument is designed to detect. Thus teaches the limitations), and wherein 
in the fourth operating mode the at least one second optical detector (Fig. 1 @ 52, Par. [0056]) is selectively operated for detection of the light emitted by the at least one laser diode (Fig. 1 @ 14, Abstract, Par. [0047-0048]) and the signal path recorded by the at least one second optical detector is evaluated (Par. [0053-0056, 0058]) but does not explicitly teach harmonic detection and direct detection.  

However, Otera teaches harmonic detection and direct detection (Par. [0019, 0047]) (Also see Fig. 5, Par. [0029]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bounaix as modified by Feitisch by Otera as taught above such that harmonic detection and direct detection is accomplished in order to obtain accuracy (Otar, Abstract, Par. [0046]).


17.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bounaix in view of Otera.

Regarding Claim 19, Bounaix teaches a portable optical spectroscopy device for analyzing a gas sample and/or for measurement of species concentration, number density, or column density, the device (See Claim 1 rejection) comprising the following: 
a measuring chamber with the gas sample to be analyzed (See Claim 1 rejection); 
a light source with at least one laser diode for emitting a light beam along a light path running through the measuring chamber at least in certain regions, wherein the at least one laser diode of the light source is a low-power semiconductor laser diode (See Claim 1 rejection. Par. [0047]: Laser diode thus teaches low-power); 
control circuitry configured to modulate a wavelength of the light beam emitted by the light source (See Claim 1 rejection); 
an optical detector device having a first optical detector and at least one second optical detector, the first and the at least one second optical detector being arranged with respect to the laser diode such that with the first optical detector at least a part of the light emitted by the laser diode is detected after the light has passed through the measuring chamber m times, and at least a part of the light emitted by the laser diode is detected with the at least one second optical detector after the light has passed through the measuring chamber n times, where n > m (See Claim 1 rejection); 
an evaluation unit for evaluating a signal characteristic output by the first optical detector and/or a signal characteristic output by the at least one second optical detector (See Claim 1 rejection), wherein at least one of  the first optical detector and the at least one second optical detector is configured to selectively operate in either a first mode capable of harmonic detection (See Claim 5 rejection) of the light emitted by the laser diode or a second mode capable of direct detection of the light emitted by the laser diode selectively (See Claim 1 rejection), 
wherein the evaluation unit comprises at least one phase detector for a phase-locked loop circuit allocated to the first optical detector and/or the at least one second optical detector (See Claim 5 rejection), and but does not explicitly teach:  
wherein the at least one of the first optical detector and the at least one second optical detector is operated in either the first mode or the second mode based on an absorbance of the gas sample to be analyzed.

However, Otera teaches switching from direct detection method to harmonic detection method based on absorption (Par. [0044-0047]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bounaix as modified by Otera such that wherein the at least one of the first optical detector and the at least one second optical detector is operated in either the first mode or the second mode based on an absorbance of the gas sample to be analyzed is accomplished in order to obtain an accurate result (Otear, Abstract, Par. [0046]).

18.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bounaix in view of Paige.

Regarding Claim 20, Bounaix teaches a portable optical spectroscopy device (Fig. 1, Title, Par. [0004, 0035]) for analyzing a gas sample and/or for measurement of species concentration, number density, or column density (Fig. 1 @ 10, Abstract, Par. [0046, 0049]), the device comprising the following: 
a measuring chamber with the gas sample to be analyzed (Fig. 1 @ 10, Abstract, Par. [0046, 0049]); 
a light source with at least one laser diode (Fig. 1 @ 14, Abstract, Par. [0047-0048]) for emitting a light beam along a light path (Fig. 1 @ 12, Abstract, Par. [0047, 0049]) running through the measuring chamber at least in certain regions (Fig. 1 @ 10, Abstract, Par. [0049]), wherein the at least one laser diode of the light source (Fig. 1 @ 14, Abstract, Par. [0047-0048]) is a low-power semiconductor laser diode (Par. [0047]: Laser diode thus teaches low-power); 
control circuitry configured to modulate a wavelength of the light beam emitted by the light source (Par. [0057], i.e. the modulation); 
an optical detector device having a first optical detector (Fig. 1 @ 64, Par. [0056]) and at least one second optical detector (Fig. 1 @ 52, Par. [0056]), the first and the at least one second optical detector being arranged with respect to the laser diode (Fig. 1 @ 14, 64, 52, Par. [0056]) such that with the first optical detector (Fig. 1 @ 64, Par. [0056]) at least a part of the light emitted by the laser diode (Fig. 1 @ 14, Abstract, Par. [0047-0048]) is detected after the light has passed through the measuring chamber (Fig. 1 @ 10, Abstract, Par. [0046, 0049]) m-times (Par. [0056]: when beam 12A strikes second mirror 46 a small portion of the intensity of the beam passes through the mirror even though no aperture or window is provided since most mirrored surfaces are not 100% reflective. The portion of light beam 12A that passes through second mirror 46 provides a second exit beam 62 that engages a third photo detector 64 thus teaches m-times), and at least a part of the light emitted by the laser diode (Fig. 1 @ 14, Abstract, Par. [0047-0048]) is detected with the at least one second optical detector (Fig. 1 @ 52, Par. [0056]) after the light has passed through the measuring chamber n-times (Par. [0052]: Beam 12A is reflected sequentially between mirrors 44 and 46 a number of times before exiting second mirror 46 through a small aperture 48. The exit beam 50 impinges on a second photo detector 52, [0056]: beam 12A within cell 10 encounters second mirror 46 most of the beam intensity is reflected back towards first mirror 44 and subsequently repeatedly reflected between first mirror 44 and second mirror 46 to finally pass out through second window 48 to form exit beam 50 thus teaches n-times), where n > m applies (Par, [0052, 0056], teaches n > m); and 
an evaluation unit (Fig. 1 @ 42, Par. [0052]) for evaluating a signal characteristic (Par. [0053-0056, 0058]) output by the first optical detector (Fig. 1 @ 64, Par. [0056]) and/or a signal characteristic output by the at least one second optical detector (Fig. 1 @ 52, Par. [0056]); and 
sample probe (Fig. 1 @ 18, 20 form the sample probe,  Par. [0049], i.e. the sample probe) but does not explicitly teach a telescoping sample probe having a first probe section movable relative to a second probe section to change a length of the telescoping sample probe, the first probe section including an inlet.

However, Paige a telescoping sample probe (Col 5, line 53-57) having a first probe section movable relative to a second probe section to change a length of the telescoping sample probe (inherently teaches), the first probe section including an inlet (Col 5, line 53-57: telescoping inlet tube thus teaches the first probe section including an inlet). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bounaix by Paige as taught above such that a telescoping sample probe having a first probe section movable relative to a second probe section to change a length of the telescoping sample probe, the first probe section including an inlet is accomplished in order to obtain a predictable result.

Response to Arguments
Applicant’s arguments filed on 09/29/2022 with respect to claims 1-20 have been fully considered but they are not persuasive.
Applicant's arguments filed on 09/29/2022 with respect to Claim Interpretation - 35 U.S.C. § 112(f) (Argument, Page 11) have been fully considered but they are not persuasive.

The Applicant is advised to review M.P.E.P. § 2181(l): “If a claim limitation recites a term and associated functional language, the examiner should determine whether the claim limitation invokes 35 U.S.C. 112(f).
Application of 35 U.S.C. 112(f) is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution.
Instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure. Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996).

Accordingly, examiners will apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis:

(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Therefore, it is evident from the above discussion that the claim language recited “an evaluation unit” in claims 1 and 19-20 are not the definite structure. Definite structure would be a “processor” for example.

The Applicant’s argument regarding claim 1 that the light emitted by the laser diode will pass through the reference cell only once is not persuasive (Argument, Page 12) and a person of ordinary skill in the art would not simply rearrange Feitisch as a matter of routine practice (Argument, Page 13) and Feitisch does not provide any motivation (Argument, Page 13) and combination of Bounaix and Feitisch fails to teach each and every elements of the amended claim 1 (Argument, Page 13).

The Examiner respectfully disagrees. Bounaix as modified by Feitisch teaches light emitted by the laser diode will pass through the reference cell but does not explicitly teach only once (See Claim 1 rejection).

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations in order to obtain  a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
The references are being used from the same field of endeavor and one having an ordinary skill in the art would look into those cited references because there is a reasonable amount of success for combining the references and also would be motivated to rearrange parts to arrive at the claimed invention in order to obtain  a predictable result. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Bounaix teaches a measuring chamber but remain silent regarding a reference cell whereas Feitisch teaches the reference cell as mentioned above, therefore, references are combinable to achieve the claimed limitations.
	
The combination of Bounaix and Feitisch teaches all the limitations of Claim 1 (See Claim 1 rejection).

The Examiner withdraw the Cowie reference therefore, the argument is moot.

The Applicant’s arguments regarding claims 19 and 20 are moot due to new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571) 272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/          Primary Examiner, Art Unit 2877